Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 17 are pending in this application. Claims 1 and 6 are independent.

Specification
The title of the invention – "IMAGE SEGMENTATION METHOD AND APPARATUS, AND COMPUTER PROGRAM THEREOF", is not descriptive. A new title that is clearly indicative of the invention to which the claims are directed is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim(s) 17 disclose(s) statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) and embrace subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.

Claim(s) 17 recites …program that is stored in a computer-readable recording medium… As a result, neither the claim nor the disclosure limits the medium to the statutory embodiments. The broadest reasonable interpretation of a claim drawn to a computer readable medium 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Said placeholder(s) is/are: "…module…" in at least claims 6 – 17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification to determine whether the corresponding structure, material, or acts that perform the claimed function are disclosed shows that the written description fails to link or associate the disclosed structure, material, or acts to the claimed function(s); there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function(s).

If Inventor(s) (or (pre-AlA) Applicant(s)) does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Inventor(s) (or (pre-AlA) Applicant(s)) may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112 (b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Inventor(s) (or (pre-AlA) Applicant(s)) regards as the invention.

Claims 6 – 17 are rejected under 35 U.S.C. § 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Inventor(s) (or (pre-AlA) Applicant(s)) regards as the invention.

Specifically, regarding claims 6 – 17, the use of the said non-structural generic placeholders (i.e., "…module…") coupled with the claimed corresponding functional language invokes 35 U.S.C. § 112(f). However, when reviewed from the point of view of one skilled in the relevant art, the written description fails to clearly link or associate the corresponding structure, material, or acts to the claimed functions. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). In other words, there is no disclosure or there is insufficient disclosure of structure, material, or acts for performing the claimed functions. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. Therefore, the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Appropriate action is required.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 7, 9 – 11, 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mentl, Katrin (US-20180268526-A1, hereinafter simply referred to as Mentl) in view of Li, Yijun (US-10482639-B2, hereinafter simply referred to as Li).

Regarding independent claim 1, Mentl teaches:
An image segmentation method (See at least Mentl, ¶ [0061, 0066], FIGS. 1, 2, 6, 10 & 11, "…At act 1002, a patient is scanned by a CT system to generate CT image data…", "…FIG. 11 illustrates a method for training a deep-learning based network for denoising medical images with multiscale sparse image representations…") comprising: obtaining a plurality of feature maps (e.g., merely high/low resolution images or data in para. [0013] of Applicant’s PG PUB) having different resolutions with respect to an input image (See at least Mentl, ¶ [0009, 0061, 0066], FIGS. 1, 2, 6, 10 & 11, "…The multiscale sparse image representations include layers of sparse denoising autoencoders having been trained with image data at different resolutions in an unfolded, independent feed forward network for the different resolutions…", "…At act 1002, a patient is scanned by a CT system to generate CT image data…", "…FIG. 11 illustrates a method for training a deep-learning based network for denoising medical images with multiscale sparse image representations…"), using a feed-forward artificial neural network (See at least Mentl, ¶ [0009, 0061, 0066], FIGS. 1, 2, 6, 10 & 11, "…The multiscale sparse image representations include layers of sparse denoising autoencoders having been trained with image data at different resolutions in an unfolded, independent feed forward network for the different resolutions…", "…At act 1002, a patient is scanned by a CT system to generate CT image data…", "…FIG. 11 illustrates a method for training a deep-learning based network for denoising medical images with multiscale sparse image representations…"); generating a combined feature map (e.g., merely summing an input map with a version filtered by a convolution layer stack in para. [0043] of Applicant’s PG PUB) by combining a high-resolution feature map having a higher resolution among an adjacent feature map pair in the plurality of features maps (See at least Mentl, ¶ [0007, 0009, 0043, 0044, 0061, 0066], FIGS. 1, 2, 6, 10 & 11, "…The deep-learnt multiscale network of filters including a cascade of trained sparse denoising autoencoders, with lower levels of the deep-learnt multiscale network for applying learnt filters to image data recursively downsampled from the CT image data and the resulting denoised image data at each scale is upsampled back to full resolution and summed to obtain a final denoised image CT data set…", "…The multiscale sparse image representations include layers of sparse denoising autoencoders having been trained with image data at different resolutions in an unfolded, independent feed forward network for the different resolutions…", "…To generate the reconstructed output 203 (i.e., the denoised image the upscaled outputs of each scale are combined by summation block 223…", "…An intermediate output is reconstructed by combining the intermediate and low scale outputs by summation block 241…", "…At act 1002, a patient is scanned by a CT system to generate CT image data…", "…FIG. 11 illustrates a method for training a deep-learning based network for denoising medical images with multiscale sparse image representations…") and an upsampled (See at least Mentl, ¶ [0070], FIG. 11, #1108) low-resolution feature map obtained by upsampling a low-resolution feature map having a lower resolution thereof (See at least Mentl, ¶ [0007, 0009, 0026, 0043, 0044, 0050, 0061, 0066], FIGS. 1, 2, 6, 10 & 11, "…The deep-learnt multiscale network of filters including a cascade of trained sparse denoising autoencoders, with lower levels of the deep-learnt multiscale network for applying learnt filters to image data recursively downsampled from the CT image data and the resulting denoised image data at each scale is upsampled back to full resolution and summed to obtain a final denoised image CT data set…", "…The multiscale sparse image representations include layers of sparse denoising autoencoders having been trained with image data at different resolutions in an unfolded, independent feed forward network for the different resolutions…", "…each layer is provided as a denoising autoencoder trained on a different scale and resolution of the image data (i.e., multiscale autoencoders)…The different layers or iterations are unfolded into a feed-forward network of multiscale autoencoders…", "…To generate the reconstructed output 203 (i.e., the denoised image the upscaled outputs of each scale are combined by summation block 223…", "…An intermediate output is reconstructed by combining the intermediate and low scale outputs by summation block 241…", "…FIG. 4 depicts three iterations or cycles of a network of multiscale autoencoders unfolded into a feed-forward network…", "…At act 1002, a patient is scanned by a CT system to generate CT image data…", "…FIG. 11 illustrates a method for training a deep-learning based network for denoising medical images with multiscale sparse image representations…" – it is respectfully submitted that it will be required for the upsampling step of FIG. 11 to be applied to a resolution image (or feature map) having a lower resolution as claimed).

But, Mentl does not expressly disclose the concept of repeatedly performing the generating of the combined feature map in bracket-shaped manner until one prediction map is calculated as an output of the generation of the combined feature maps; and classifying one or more objects included in the input image using the prediction map.
Nevertheless, Li teaches the concept of repeatedly performing the generating of the combined feature map (e.g., merely summing an input map with a version filtered by a convolution layer stack in para. [0043] of Applicant’s PG PUB) in bracket-shaped manner (this is broadly interpreted as any manner since no clear or specified manner is disclosed in Applicant’s Specification as originally filed) until one prediction map is calculated as an output of the generation of the combined feature maps (See at least Li, ¶ [0014, 0019, 0053], FIGS. 3 – 7, "…FIG. 7 illustrates an example of a flow for training a generator neural network based on multiple image resolutions…", "…Because lower resolutions indicate global styles and high resolutions indicate local styles, the generator neural network is trained to synthesize an image that includes both the global and local styles of a style image…", "…a second 313 set of up-sampling, convolutional, and data transformation layers generates the medium resolution output 314. The second set 313 of layers include the first set 311. This layering (e.g., set 313 containing set 311) can be repeated for higher resolutions, until the high resolution of the training images 330 is reached (e.g., up to 1024 pixel resolution in width)…"); and classifying one or more objects included in the input image using the prediction map (See at least Li, ¶ [0014, 0019, 0053, 0056], FIGS. 3 – 7, "…FIG. 7 illustrates an example of a flow for training a generator neural network based on multiple image resolutions…", "…Because lower resolutions indicate global styles and high resolutions indicate local styles, the generator neural network is trained to synthesize an image that includes both the global and local styles of a style image…", "…a second 313 set of up-sampling, convolutional, and data transformation layers generates the medium resolution output 314. The second set 313 of layers include the first set 311. This layering (e.g., set 313 containing set 311) can be repeated for higher resolutions, until the high resolution of the training images 330 is reached (e.g., up to 1024 pixel resolution in width)…", "…a particular training image 330 is used to generate the outputs 312-316 at the different resolutions by the generator neural network 310, which are used by the loss neural network 340 to subsequently generate low, medium, and high resolution style features 342, 344, 346…").
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of repeatedly performing the generating of the combined feature map in bracket-shaped manner until one prediction map is calculated as an output of the generation of the combined feature maps; and classifying one or more objects included in the input image using the prediction map as disclosed in the device of Li to modify the known and similar device of Mentl for the desirable and advantageous purpose of implementing a multiple scale style loss approach by outputting style features from the loss neural network at different image resolutions and computing style losses at the different image resolutions to minimize the style losses, as discussed in Li (See ¶ [0004]); thereby, helping to improve the overall system robustness by implementing a multiple scale style loss approach by outputting style features from the loss neural network at different image resolutions and computing style losses at the different image resolutions to minimize the style losses.


Regarding independent claim 6, Mentl teaches:
An image segmentation apparatus (See at least Mentl, ¶ [0061, 0066], FIGS. 1, 2, 6, 10 & 11, "…At act 1002, a patient is scanned by a CT system to generate CT image data…", "…FIG. 11 illustrates a method for training a deep-learning based network for denoising medical images with multiscale sparse image representations…") comprising:
an encoding module configured to obtain a plurality of feature maps (e.g., merely high/low resolution images or data in para. [0013] of Applicant’s PG PUB) having different resolutions with respect to an input image (See at least Mentl, ¶ [0007, 0009, 0026, 0043, 0044, 0050, 0061, 0066], FIGS. 1, 2, 6, 10 & 11, "…The deep-learnt multiscale network of filters including a cascade of trained sparse denoising autoencoders, with lower levels of the deep-learnt multiscale network for applying learnt filters to image data recursively downsampled from the CT image data and the resulting denoised image data at each scale is upsampled back to full resolution and summed to obtain a final denoised image CT data set…", "…The multiscale sparse image representations include layers of sparse denoising autoencoders having been trained with image data at different resolutions in an unfolded, independent feed forward network for the different resolutions…", "…each layer is provided as a denoising autoencoder trained on a different scale and resolution of the image data (i.e., multiscale autoencoders)…The different layers or iterations are unfolded into a feed-forward network of multiscale autoencoders…", "…To generate the reconstructed output 203 (i.e., the denoised image the upscaled outputs of each scale are combined by summation block 223…", "…An intermediate output is reconstructed by combining the intermediate and low scale outputs by summation block 241…", "…FIG. 4 depicts three iterations or cycles of a network of multiscale autoencoders unfolded into a feed-forward network…", "…At act 1002, a patient is scanned by a CT system to generate CT image data…", "…FIG. 11 illustrates a method for training a deep-learning based network for denoising medical images with multiscale sparse image representations…"); wherein the decoding module performs one or more decoding rounds (See at least Mentl, ¶ [0007, 0009, 0026, 0043, 0044, 0050, 0061, 0066], FIGS. 1, 2, 6, 10 & 11, "…The deep-learnt multiscale network of filters including a cascade of trained sparse denoising autoencoders, with lower levels of the deep-learnt multiscale network for applying learnt filters to image data recursively downsampled from the CT image data and the resulting denoised image data at each scale is upsampled back to full resolution and summed to obtain a final denoised image CT data set…", "…The multiscale sparse image representations include layers of sparse denoising autoencoders having been trained with image data at different resolutions in an unfolded, independent feed forward network for the different resolutions…", "…each layer is provided as a denoising autoencoder trained on a different scale and resolution of the image data (i.e., multiscale autoencoders)…The different layers or iterations are unfolded into a feed-forward network of multiscale autoencoders…", "…To generate the reconstructed output 203 (i.e., the denoised image the upscaled outputs of each scale are combined by summation block 223…", "…An intermediate output is reconstructed by combining the intermediate and low scale outputs by summation block 241…", "…FIG. 4 depicts three iterations or cycles of a network of multiscale autoencoders unfolded into a feed-forward network…", "…At act 1002, a patient is scanned by a CT system to generate CT image data…", "…FIG. 11 illustrates a method for training a deep-learning based network for denoising medical images with multiscale sparse image representations…"), each decoding round includes one or more ATF modules that generate a combined feature map (e.g., merely summing an input map with a version filtered by a convolution layer stack in para. [0043] of Applicant’s PG PUB) using a high-resolution feature map having a higher resolution (See at least Mentl, ¶ [0007, 0009, 0026, 0043, 0044, 0050, 0061, 0066], FIGS. 1, 2, 6, 10 & 11, "…The deep-learnt multiscale network of filters including a cascade of trained sparse denoising autoencoders, with lower levels of the deep-learnt multiscale network for applying learnt filters to image data recursively downsampled from the CT image data and the resulting denoised image data at each scale is upsampled back to full resolution and summed to obtain a final denoised image CT data set…", "…The multiscale sparse image representations include layers of sparse denoising autoencoders having been trained with image data at different resolutions in an unfolded, independent feed forward network for the different resolutions…", "…each layer is provided as a denoising autoencoder trained on a different scale and resolution of the image data (i.e., multiscale autoencoders)…The different layers or iterations are unfolded into a feed-forward network of multiscale autoencoders…", "…To generate the reconstructed output 203 (i.e., the denoised image the upscaled outputs of each scale are combined by summation block 223…", "…An intermediate output is reconstructed by combining the intermediate and low scale outputs by summation block 241…", "…FIG. 4 depicts three iterations or cycles of a network of multiscale autoencoders unfolded into a feed-forward network…", "…At act 1002, a patient is scanned by a CT system to generate CT image data…", "…FIG. 11 illustrates a method for training a deep-learning based network for denoising medical images with multiscale sparse image representations…") and a low-resolution feature map having a lower resolution thereof (See at least Mentl, ¶ [0007, 0009, 0026, 0043, 0044, 0050, 0061, 0066], FIGS. 1, 2, 6, 10 & 11, "…The deep-learnt multiscale network of filters including a cascade of trained sparse denoising autoencoders, with lower levels of the deep-learnt multiscale network for applying learnt filters to image data recursively downsampled from the CT image data and the resulting denoised image data at each scale is upsampled back to full resolution and summed to obtain a final denoised image CT data set…", "…The multiscale sparse image representations include layers of sparse denoising autoencoders having been trained with image data at different resolutions in an unfolded, independent feed forward network for the different resolutions…", "…each layer is provided as a denoising autoencoder trained on a different scale and resolution of the image data (i.e., multiscale autoencoders)…The different layers or iterations are unfolded into a feed-forward network of multiscale autoencoders…", "…To generate the reconstructed output 203 (i.e., the denoised image the upscaled outputs of each scale are combined by summation block 223…", "…An intermediate output is reconstructed by combining the intermediate and low scale outputs by summation block 241…", "…FIG. 4 depicts three iterations or cycles of a network of multiscale autoencoders unfolded into a feed-forward network…", "…At act 1002, a patient is scanned by a CT system to generate CT image data…", "…FIG. 11 illustrates a method for training a deep-learning based network for denoising medical images with multiscale sparse image representations…").
Mentl teaches all the subject matters of the claimed inventive concept as expressed in the rejections above.
But, Mentl does not expressly disclose the concept of the decoding round is repeatedly performed until the one prediction map is generated.
Nevertheless, Li teaches the concept of the decoding round is repeatedly performed until the one prediction map is generated (See at least Li, ¶ [0014, 0019, 0046, 0053, 0056, 0067], FIGS. 3 – 7, "…FIG. 7 illustrates an example of a flow for training a generator neural network based on multiple image resolutions…", "…Because lower resolutions indicate global styles and high resolutions indicate local styles, the generator neural network is trained to synthesize an image that includes both the global and local styles of a style image…", "…generator neural network 210 includes a deep neural network that produces images as output using feed-forward calculations from a noise vector…", "…a second 313 set of up-sampling, convolutional, and data transformation layers generates the medium resolution output 314. The second set 313 of layers include the first set 311. This layering (e.g., set 313 containing set 311) can be repeated for higher resolutions, until the high resolution of the training images 330 is reached (e.g., up to 1024 pixel resolution in width)…", "…a particular training image 330 is used to generate the outputs 312-316 at the different resolutions by the generator neural network 310, which are used by the loss neural network 340 to subsequently generate low, medium, and high resolution style features 342, 344, 346…", "…the multi-layer neural network 500 includes a hierarchy of layers representing a hierarchy of nodes interconnected in a feed-forward way…Each output node provides information about a feature of an image (e.g., a style feature or a content feature)…").
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of the decoding round is repeatedly performed until the one prediction map is generated as disclosed in the device of Li to modify the known and similar device of Mentl for the desirable and advantageous purpose of implementing a multiple scale style loss approach by outputting style features from the loss neural network at different image resolutions and computing style losses at the different image resolutions to minimize the style losses, as discussed in Li (See ¶ [0004]); thereby, helping to improve the overall system robustness by implementing a multiple scale style loss approach by outputting style features from the loss neural network 

Regarding dependent claim 2, Mentl modified by Li above teaches:
wherein the generation of the combined feature map comprises upsampling the low-resolution feature map (See at least Mentl, ¶ [0007, 0009, 0026, 0043, 0044, 0050, 0061, 0066], FIGS. 1, 2, 6, 10 & 11, "…The deep-learnt multiscale network of filters including a cascade of trained sparse denoising autoencoders, with lower levels of the deep-learnt multiscale network for applying learnt filters to image data recursively downsampled from the CT image data and the resulting denoised image data at each scale is upsampled back to full resolution and summed to obtain a final denoised image CT data set…", "…The multiscale sparse image representations include layers of sparse denoising autoencoders having been trained with image data at different resolutions in an unfolded, independent feed forward network for the different resolutions…", "…each layer is provided as a denoising autoencoder trained on a different scale and resolution of the image data (i.e., multiscale autoencoders)…The different layers or iterations are unfolded into a feed-forward network of multiscale autoencoders…", "…To generate the reconstructed output 203 (i.e., the denoised image the upscaled outputs of each scale are combined by summation block 223…", "…An intermediate output is reconstructed by combining the intermediate and low scale outputs by summation block 241…", "…FIG. 4 depicts three iterations or cycles of a network of multiscale autoencoders unfolded into a feed-forward network…", "…At act 1002, a patient is scanned by a CT system to generate CT image data…", "…FIG. 11 illustrates a method for training a deep-learning based network for denoising medical images with multiscale sparse image representations…" Also, see at least Li, ¶ [0014, 0019, 0046, 0053, 0056, 0067], FIGS. 3 – 7); collecting semantically rich context (See at least Mentl, ¶ [0007, 0009, 0026, 0043, 0044, 0050, 0061, 0066], FIGS. 1, 2, 6, 10 & 11, "…The deep-learnt multiscale network of filters including a cascade of trained sparse denoising autoencoders, with lower levels of the deep-learnt multiscale network for applying learnt filters to image data recursively downsampled from the CT image data and the resulting denoised image data at each scale is upsampled back to full resolution and summed to obtain a final denoised image CT data set…", "…The multiscale sparse image representations include layers of sparse denoising autoencoders having been trained with image data at different resolutions in an unfolded, independent feed forward network for the different resolutions…", "…each layer is provided as a denoising autoencoder trained on a different scale and resolution of the image data (i.e., multiscale autoencoders)…The different layers or iterations are unfolded into a feed-forward network of multiscale autoencoders…", "…To generate the reconstructed output 203 (i.e., the denoised image the upscaled outputs of each scale are combined by summation block 223…", "…An intermediate output is reconstructed by combining the intermediate and low scale outputs by summation block 241…", "…FIG. 4 depicts three iterations or cycles of a network of multiscale autoencoders unfolded into a feed-forward network…", "…At act 1002, a patient is scanned by a CT system to generate CT image data…", "…FIG. 11 illustrates a method for training a deep-learning based network for denoising medical images with multiscale sparse image representations…" Also, see at least Li, ¶ [0014, 0019, 0046, 0053, 0056, 0067], FIGS. 3 – 7) and readjusting the high-resolution feature map using the collected semantic context information (See at least Mentl, ¶ [0007, 0009, 0026, 0043, 0044, 0050, 0061, 0066], FIGS. 1, 2, 6, 10 & 11, "…The deep-learnt multiscale network of filters including a cascade of trained sparse denoising autoencoders, with lower levels of the deep-learnt multiscale network for applying learnt filters to image data recursively downsampled from the CT image data and the resulting denoised image data at each scale is upsampled back to full resolution and summed to obtain a final denoised image CT data set…", "…The multiscale sparse image representations include layers of sparse denoising autoencoders having been trained with image data at different resolutions in an unfolded, independent feed forward network for the different resolutions…", "…each layer is provided as a denoising autoencoder trained on a different scale and resolution of the image data (i.e., multiscale autoencoders)…The different layers or iterations are unfolded into a feed-forward network of multiscale autoencoders…", "…To generate the reconstructed output 203 (i.e., the denoised image the upscaled outputs of each scale are combined by summation block 223…", "…An intermediate output is reconstructed by combining the intermediate and low scale outputs by summation block 241…", "…FIG. 4 depicts three iterations or cycles of a network of multiscale autoencoders unfolded into a feed-forward network…", "…At act 1002, a patient is scanned by a CT system to generate CT image data…", "…FIG. 11 illustrates a method for training a deep-learning based network for denoising medical images with multiscale sparse image representations…" Also, see at least Li, ¶ [0014, 0019, 0046, 0053, 0056, 0067], FIGS. 3 – 7); and summing the high-resolution feature map, the readjusted high-resolution feature map, and the upsampled low-resolution feature map (See at least Mentl, ¶ [0007, 0009, 0026, 0043, 0044, 0050, 0061, 0066], FIGS. 1, 2, 6, 10 & 11, "…The deep-learnt multiscale network of filters including a cascade of trained sparse denoising autoencoders, with lower levels of the deep-learnt multiscale network for applying learnt filters to image data recursively downsampled from the CT image data and the resulting denoised image data at each scale is upsampled back to full resolution and summed to obtain a final denoised image CT data set…", "…The multiscale sparse image representations include layers of sparse denoising autoencoders having been trained with image data at different resolutions in an unfolded, independent feed forward network for the different resolutions…", "…each layer is provided as a denoising autoencoder trained on a different scale and resolution of the image data (i.e., multiscale autoencoders)…The different layers or iterations are unfolded into a feed-forward network of multiscale autoencoders…", "…To generate the reconstructed output 203 (i.e., the denoised image the upscaled outputs of each scale are combined by summation block 223…", "…An intermediate output is reconstructed by combining the intermediate and low scale outputs by summation block 241…", "…FIG. 4 depicts three iterations or cycles of a network of multiscale autoencoders unfolded into a feed-forward network…", "…At act 1002, a patient is scanned by a CT system to generate CT image data…", "…FIG. 11 illustrates a method for training a deep-learning based network for denoising medical images with multiscale sparse image representations…" Also, see at least Li, ¶ [0014, 0019, 0046, 0053, 0056, 0067], FIGS. 3 – 7).

Regarding dependent claim 3, Mentl modified by Li above teaches:
wherein the plurality of feature maps having different resolutions are feature maps output from a convolution layer or one or more residual blocks constituting the feed-forward artificial neural network (See at least Mentl, ¶ [0007, 0009, 0026, 0036, 0043, 0044, 0050, 0061, 0066], FIGS. 1, 2, 6, 10 & 11, "…The deep-learnt multiscale network of filters including a cascade of trained sparse denoising autoencoders, with lower levels of the deep-learnt multiscale network for applying learnt filters to image data recursively downsampled from the CT image data and the resulting denoised image data at each scale is upsampled back to full resolution and summed to obtain a final denoised image CT data set…", "…The multiscale sparse image representations include layers of sparse denoising autoencoders having been trained with image data at different resolutions in an unfolded, independent feed forward network for the different resolutions…", "…each layer is provided as a denoising autoencoder trained on a different scale and resolution of the image data (i.e., multiscale autoencoders)…The different layers or iterations are unfolded into a feed-forward network of multiscale autoencoders…", "…Nearly all or all filter coefficients are adjusted during training…", "…To generate the reconstructed output 203 (i.e., the denoised image the upscaled outputs of each scale are combined by summation block 223…", "…An intermediate output is reconstructed by combining the intermediate and low scale outputs by summation block 241…", "…FIG. 4 depicts three iterations or cycles of a network of multiscale autoencoders unfolded into a feed-forward network…", "…At act 1002, a patient is scanned by a CT system to generate CT image data…", "…FIG. 11 illustrates a method for training a deep-learning based network for denoising medical images with multiscale sparse image representations…" Also, see at least Li, ¶ [0014, 0019, 0046, 0053, 0056, 0067], FIGS. 3 – 7), and the feature map output from the residual block is obtained by summing an input map of the residual block and a result obtained by filtering the input map (See at least Mentl, ¶ [0007, 0009, 0026, 0036, 0043, 0044, 0050, 0061, 0066], FIGS. 1, 2, 6, 10 & 11, "…The deep-learnt multiscale network of filters including a cascade of trained sparse denoising autoencoders, with lower levels of the deep-learnt multiscale network for applying learnt filters to image data recursively downsampled from the CT image data and the resulting denoised image data at each scale is upsampled back to full resolution and summed to obtain a final denoised image CT data set…", "…The multiscale sparse image representations include layers of sparse denoising autoencoders having been trained with image data at different resolutions in an unfolded, independent feed forward network for the different resolutions…", "…each layer is provided as a denoising autoencoder trained on a different scale and resolution of the image data (i.e., multiscale autoencoders)…The different layers or iterations are unfolded into a feed-forward network of multiscale autoencoders…", "…Nearly all or all filter coefficients are adjusted during training…", "…To generate the reconstructed output 203 (i.e., the denoised image the upscaled outputs of each scale are combined by summation block 223…", "…An intermediate output is reconstructed by combining the intermediate and low scale outputs by summation block 241…", "…FIG. 4 depicts three iterations or cycles of a network of multiscale autoencoders unfolded into a feed-forward network…", "…At act 1002, a patient is scanned by a CT system to generate CT image data…", "…FIG. 11 illustrates a method for training a deep-learning based network for denoising medical images with multiscale sparse image representations…" Also, see at least Li, ¶ [0014, 0019, 0046, 0053, 0056, 0067], FIGS. 3 – 7).

Regarding dependent claim 4, Mentl modified by Li above teaches:
wherein the prediction map has the same resolution as the feature map having the highest resolution among the plurality of feature maps (See at least Mentl, ¶ [0007, 0009, 0026, 0036, 0043, 0044, 0050, 0061, 0066], FIGS. 1, 2, 6, 10 & 11, "…The deep-learnt multiscale network of filters including a cascade of trained sparse denoising autoencoders, with lower levels of the deep-learnt multiscale network for applying learnt filters to image data recursively downsampled from the CT image data and the resulting denoised image data at each scale is upsampled back to full resolution and summed to obtain a final denoised image CT data set…", "…The multiscale sparse image representations include layers of sparse denoising autoencoders having been trained with image data at different resolutions in an unfolded, independent feed forward network for the different resolutions…", "…each layer is provided as a denoising autoencoder trained on a different scale and resolution of the image data (i.e., multiscale autoencoders)…The different layers or iterations are unfolded into a feed-forward network of multiscale autoencoders…", "…Nearly all or all filter coefficients are adjusted during training…", "…To generate the reconstructed output 203 (i.e., the denoised image the upscaled outputs of each scale are combined by summation block 223…", "…An intermediate output is reconstructed by combining the intermediate and low scale outputs by summation block 241…", "…FIG. 4 depicts three iterations or cycles of a network of multiscale autoencoders unfolded into a feed-forward network…", "…At act 1002, a patient is scanned by a CT system to generate CT image data…", "…FIG. 11 illustrates a method for training a deep-learning based network for denoising medical images with multiscale sparse image representations…" Also, see at least Li, ¶ [0014, 0019, 0046, 0053, 0056, 0067], FIGS. 3 – 7).

Regarding dependent claim 5, Mentl modified by Li above teaches:
wherein the classification of one or more objects comprises generating a final prediction map having the same size as the input image by upsampling the prediction map (See at least Mentl, ¶ [0007, 0009, 0026, 0036, 0043, 0044, 0046, 0050, 0061, 0066], FIGS. 1, 2, 6, 10 & 11, "…The deep-learnt multiscale network of filters including a cascade of trained sparse denoising autoencoders, with lower levels of the deep-learnt multiscale network for applying learnt filters to image data recursively downsampled from the CT image data and the resulting denoised image data at each scale is upsampled back to full resolution and summed to obtain a final denoised image CT data set…", "…The multiscale sparse image representations include layers of sparse denoising autoencoders having been trained with image data at different resolutions in an unfolded, independent feed forward network for the different resolutions…", "…each layer is provided as a denoising autoencoder trained on a different scale and resolution of the image data (i.e., multiscale autoencoders)…The different layers or iterations are unfolded into a feed-forward network of multiscale autoencoders…", "…Nearly all or all filter coefficients are adjusted during training…", "…To generate the reconstructed output 203 (i.e., the denoised image the upscaled outputs of each scale are combined by summation block 223…", "…An intermediate output is reconstructed by combining the intermediate and low scale outputs by summation block 241…", "…traditional 2D CT denoising has been performed using filters of 17 by 17 pixels…", "…FIG. 4 depicts three iterations or cycles of a network of multiscale autoencoders unfolded into a feed-forward network…", "…At act 1002, a patient is scanned by a CT system to generate CT image data…", "…FIG. 11 illustrates a method for training a deep-learning based network for denoising medical images with multiscale sparse image representations…" Also, see at least Li, ¶ [0014, 0019, 0046, 0053, 0056, 0067], FIGS. 3 – 7); and labeling a class having the highest value with pixels of an output image along a depth dimension of the final prediction map (See at least Mentl, ¶ [0007, 0009, 0026, 0036, 0043, 0044, 0046, 0050, 0061, 0066], FIGS. 1, 2, 6, 10 & 11, "…The deep-learnt multiscale network of filters including a cascade of trained sparse denoising autoencoders, with lower levels of the deep-learnt multiscale network for applying learnt filters to image data recursively downsampled from the CT image data and the resulting denoised image data at each scale is upsampled back to full resolution and summed to obtain a final denoised image CT data set…", "…The multiscale sparse image representations include layers of sparse denoising autoencoders having been trained with image data at different resolutions in an unfolded, independent feed forward network for the different resolutions…", "…each layer is provided as a denoising autoencoder trained on a different scale and resolution of the image data (i.e., multiscale autoencoders)…The different layers or iterations are unfolded into a feed-forward network of multiscale autoencoders…", "…Nearly all or all filter coefficients are adjusted during training…", "…To generate the reconstructed output 203 (i.e., the denoised image the upscaled outputs of each scale are combined by summation block 223…", "…An intermediate output is reconstructed by combining the intermediate and low scale outputs by summation block 241…", "…traditional 2D CT denoising has been performed using filters of 17 by 17 pixels…", "…FIG. 4 depicts three iterations or cycles of a network of multiscale autoencoders unfolded into a feed-forward network…", "…At act 1002, a patient is scanned by a CT system to generate CT image data…", "…FIG. 11 illustrates a method for training a deep-learning based network for denoising medical images with multiscale sparse image representations…" Also, see at least Li, ¶ [0014, 0019, 0046, 0053, 0056, 0067], FIGS. 3 – 7).

Regarding dependent claim 7, Mentl modified by Li above teaches:
wherein the ATF module generates the combined feature map by combining an upsampled low-resolution feature map obtained by upsampling the low-resolution feature map and the high-resolution feature map (See at least Mentl, ¶ [0007, 0009, 0026, 0036, 0043, 0044, 0046, 0050, 0061, 0066], FIGS. 1, 2, 6, 10 & 11, "…The deep-learnt multiscale network of filters including a cascade of trained sparse denoising autoencoders, with lower levels of the deep-learnt multiscale network for applying learnt filters to image data recursively downsampled from the CT image data and the resulting denoised image data at each scale is upsampled back to full resolution and summed to obtain a final denoised image CT data set…", "…The multiscale sparse image representations include layers of sparse denoising autoencoders having been trained with image data at different resolutions in an unfolded, independent feed forward network for the different resolutions…", "…each layer is provided as a denoising autoencoder trained on a different scale and resolution of the image data (i.e., multiscale autoencoders)…The different layers or iterations are unfolded into a feed-forward network of multiscale autoencoders…", "…Nearly all or all filter coefficients are adjusted during training…", "…To generate the reconstructed output 203 (i.e., the denoised image the upscaled outputs of each scale are combined by summation block 223…", "…An intermediate output is reconstructed by combining the intermediate and low scale outputs by summation block 241…", "…traditional 2D CT denoising has been performed using filters of 17 by 17 pixels…", "…FIG. 4 depicts three iterations or cycles of a network of multiscale autoencoders unfolded into a feed-forward network…", "…At act 1002, a patient is scanned by a CT system to generate CT image data…", "…FIG. 11 illustrates a method for training a deep-learning based network for denoising medical images with multiscale sparse image representations…" Also, see at least Li, ¶ [0014, 0019, 0046, 0053, 0056, 0067], FIGS. 3 – 7).

Regarding dependent claim 9, Mentl modified by Li above teaches:
wherein the ATF module comprises an upsampling unit configured to upsample the low-resolution feature map (See at least Mentl, ¶ [0007, 0009, 0026, 0036, 0043, 0044, 0046, 0050, 0061, 0066], FIGS. 1, 2, 6, 10 & 11, "…The deep-learnt multiscale network of filters including a cascade of trained sparse denoising autoencoders, with lower levels of the deep-learnt multiscale network for applying learnt filters to image data recursively downsampled from the CT image data and the resulting denoised image data at each scale is upsampled back to full resolution and summed to obtain a final denoised image CT data set…", "…The multiscale sparse image representations include layers of sparse denoising autoencoders having been trained with image data at different resolutions in an unfolded, independent feed forward network for the different resolutions…", "…each layer is provided as a denoising autoencoder trained on a different scale and resolution of the image data (i.e., multiscale autoencoders)…The different layers or iterations are unfolded into a feed-forward network of multiscale autoencoders…", "…Nearly all or all filter coefficients are adjusted during training…", "…To generate the reconstructed output 203 (i.e., the denoised image the upscaled outputs of each scale are combined by summation block 223…", "…An intermediate output is reconstructed by combining the intermediate and low scale outputs by summation block 241…", "…traditional 2D CT denoising has been performed using filters of 17 by 17 pixels…", "…FIG. 4 depicts three iterations or cycles of a network of multiscale autoencoders unfolded into a feed-forward network…", "…At act 1002, a patient is scanned by a CT system to generate CT image data…", "…FIG. 11 illustrates a method for training a deep-learning based network for denoising medical images with multiscale sparse image representations…" Also, see at least Li, ¶ [0014, 0019, 0046, 0053, 0056, 0067], FIGS. 3 – 7), a readjustment unit configured to collect context information of the low-resolution feature map by applying a plurality of non-linear function layers to the low-resolution feature map (See at least Mentl, ¶ [0007, 0009, 0026, 0036, 0043, 0044, 0046, 0050, 0061, 0066], FIGS. 1, 2, 6, 10 & 11, "…The deep-learnt multiscale network of filters including a cascade of trained sparse denoising autoencoders, with lower levels of the deep-learnt multiscale network for applying learnt filters to image data recursively downsampled from the CT image data and the resulting denoised image data at each scale is upsampled back to full resolution and summed to obtain a final denoised image CT data set…", "…The multiscale sparse image representations include layers of sparse denoising autoencoders having been trained with image data at different resolutions in an unfolded, independent feed forward network for the different resolutions…", "…each layer is provided as a denoising autoencoder trained on a different scale and resolution of the image data (i.e., multiscale autoencoders)…The different layers or iterations are unfolded into a feed-forward network of multiscale autoencoders…", "…Nearly all or all filter coefficients are adjusted during training…", "…To generate the reconstructed output 203 (i.e., the denoised image the upscaled outputs of each scale are combined by summation block 223…", "…An intermediate output is reconstructed by combining the intermediate and low scale outputs by summation block 241…", "…traditional 2D CT denoising has been performed using filters of 17 by 17 pixels…", "…FIG. 4 depicts three iterations or cycles of a network of multiscale autoencoders unfolded into a feed-forward network…", "…At act 1002, a patient is scanned by a CT system to generate CT image data…", "…FIG. 11 illustrates a method for training a deep-learning based network for denoising medical images with multiscale sparse image representations…" Also, see at least Li, ¶ [0014, 0019, 0046, 0053, 0056, 0067], FIGS. 3 – 7) and to readjust the high-resolution feature map using the collected context information (See at least Mentl, ¶ [0007, 0009, 0026, 0036, 0043, 0044, 0046, 0050, 0061, 0066], FIGS. 1, 2, 6, 10 & 11, "…The deep-learnt multiscale network of filters including a cascade of trained sparse denoising autoencoders, with lower levels of the deep-learnt multiscale network for applying learnt filters to image data recursively downsampled from the CT image data and the resulting denoised image data at each scale is upsampled back to full resolution and summed to obtain a final denoised image CT data set…", "…The multiscale sparse image representations include layers of sparse denoising autoencoders having been trained with image data at different resolutions in an unfolded, independent feed forward network for the different resolutions…", "…each layer is provided as a denoising autoencoder trained on a different scale and resolution of the image data (i.e., multiscale autoencoders)…The different layers or iterations are unfolded into a feed-forward network of multiscale autoencoders…", "…Nearly all or all filter coefficients are adjusted during training…", "…To generate the reconstructed output 203 (i.e., the denoised image the upscaled outputs of each scale are combined by summation block 223…", "…An intermediate output is reconstructed by combining the intermediate and low scale outputs by summation block 241…", "…traditional 2D CT denoising has been performed using filters of 17 by 17 pixels…", "…FIG. 4 depicts three iterations or cycles of a network of multiscale autoencoders unfolded into a feed-forward network…", "…At act 1002, a patient is scanned by a CT system to generate CT image data…", "…FIG. 11 illustrates a method for training a deep-learning based network for denoising medical images with multiscale sparse image representations…" Also, see at least Li, ¶ [0014, 0019, 0046, 0053, 0056, 0067], FIGS. 3 – 7), and a summation unit configured to sum the high-resolution feature map, the readjusted high-resolution feature map, and the upsampled low-resolution feature map (See at least Mentl, ¶ [0007, 0009, 0026, 0036, 0043, 0044, 0046, 0050, 0061, 0066], FIGS. 1, 2, 6, 10 & 11, "…The deep-learnt multiscale network of filters including a cascade of trained sparse denoising autoencoders, with lower levels of the deep-learnt multiscale network for applying learnt filters to image data recursively downsampled from the CT image data and the resulting denoised image data at each scale is upsampled back to full resolution and summed to obtain a final denoised image CT data set…", "…The multiscale sparse image representations include layers of sparse denoising autoencoders having been trained with image data at different resolutions in an unfolded, independent feed forward network for the different resolutions…", "…each layer is provided as a denoising autoencoder trained on a different scale and resolution of the image data (i.e., multiscale autoencoders)…The different layers or iterations are unfolded into a feed-forward network of multiscale autoencoders…", "…Nearly all or all filter coefficients are adjusted during training…", "…To generate the reconstructed output 203 (i.e., the denoised image the upscaled outputs of each scale are combined by summation block 223…", "…An intermediate output is reconstructed by combining the intermediate and low scale outputs by summation block 241…", "…traditional 2D CT denoising has been performed using filters of 17 by 17 pixels…", "…FIG. 4 depicts three iterations or cycles of a network of multiscale autoencoders unfolded into a feed-forward network…", "…At act 1002, a patient is scanned by a CT system to generate CT image data…", "…FIG. 11 illustrates a method for training a deep-learning based network for denoising medical images with multiscale sparse image representations…" Also, see at least Li, ¶ [0014, 0019, 0046, 0053, 0056, 0067], FIGS. 3 – 7).

Regarding dependent claim 10, Mentl modified by Li above teaches:
wherein the summation unit further comprises a convolution layer applied to the summed result (See at least Mentl, ¶ [0007, 0009, 0026, 0036, 0043, 0044, 0046, 0050, 0061, 0066], FIGS. 1, 2, 6, 10 & 11, "…The deep-learnt multiscale network of filters including a cascade of trained sparse denoising autoencoders, with lower levels of the deep-learnt multiscale network for applying learnt filters to image data recursively downsampled from the CT image data and the resulting denoised image data at each scale is upsampled back to full resolution and summed to obtain a final denoised image CT data set…", "…The multiscale sparse image representations include layers of sparse denoising autoencoders having been trained with image data at different resolutions in an unfolded, independent feed forward network for the different resolutions…", "…each layer is provided as a denoising autoencoder trained on a different scale and resolution of the image data (i.e., multiscale autoencoders)…The different layers or iterations are unfolded into a feed-forward network of multiscale autoencoders…", "…Nearly all or all filter coefficients are adjusted during training…", "…To generate the reconstructed output 203 (i.e., the denoised image the upscaled outputs of each scale are combined by summation block 223…", "…An intermediate output is reconstructed by combining the intermediate and low scale outputs by summation block 241…", "…traditional 2D CT denoising has been performed using filters of 17 by 17 pixels…", "…FIG. 4 depicts three iterations or cycles of a network of multiscale autoencoders unfolded into a feed-forward network…", "…At act 1002, a patient is scanned by a CT system to generate CT image data…", "…FIG. 11 illustrates a method for training a deep-learning based network for denoising medical images with multiscale sparse image representations…" Also, see at least Li, ¶ [0014, 0019, 0046, 0053, 0056, 0067], FIGS. 3 – 7).

Regarding dependent claim 11, Mentl modified by Li above teaches:
wherein the plurality of non-linear function layers include at least one of a global pooling layer and a hidden layer or two fully connected (FC) layers centered by a ReLU layer and followed by a sigmoid function (See at least Mentl, ¶ [0007, 0009, 0026, 0036, 0043, 0044, 0046, 0050, 0061, 0066], FIGS. 1, 2, 6, 10 & 11, "…The deep-learnt multiscale network of filters including a cascade of trained sparse denoising autoencoders, with lower levels of the deep-learnt multiscale network for applying learnt filters to image data recursively downsampled from the CT image data and the resulting denoised image data at each scale is upsampled back to full resolution and summed to obtain a final denoised image CT data set…", "…The multiscale sparse image representations include layers of sparse denoising autoencoders having been trained with image data at different resolutions in an unfolded, independent feed forward network for the different resolutions…", "…each layer is provided as a denoising autoencoder trained on a different scale and resolution of the image data (i.e., multiscale autoencoders)…The different layers or iterations are unfolded into a feed-forward network of multiscale autoencoders…", "…Nearly all or all filter coefficients are adjusted during training…", "…To generate the reconstructed output 203 (i.e., the denoised image the upscaled outputs of each scale are combined by summation block 223…", "…An intermediate output is reconstructed by combining the intermediate and low scale outputs by summation block 241…", "…traditional 2D CT denoising has been performed using filters of 17 by 17 pixels…", "…FIG. 4 depicts three iterations or cycles of a network of multiscale autoencoders unfolded into a feed-forward network…", "…At act 1002, a patient is scanned by a CT system to generate CT image data…", "…FIG. 11 illustrates a method for training a deep-learning based network for denoising medical images with multiscale sparse image representations…" Also, see at least Li, ¶ [0014, 0019, 0046, 0053, 0056, 0067], FIGS. 3 – 7).

Regarding dependent claim 15, Mentl modified by Li above teaches:
wherein the decoding module further comprises an upsampling layer configured to generate a final prediction map by upsampling the prediction map (See at least Mentl, ¶ [0007, 0009, 0026, 0036, 0043, 0044, 0046, 0050, 0061, 0066], FIGS. 1, 2, 6, 10 & 11, "…The deep-learnt multiscale network of filters including a cascade of trained sparse denoising autoencoders, with lower levels of the deep-learnt multiscale network for applying learnt filters to image data recursively downsampled from the CT image data and the resulting denoised image data at each scale is upsampled back to full resolution and summed to obtain a final denoised image CT data set…", "…The multiscale sparse image representations include layers of sparse denoising autoencoders having been trained with image data at different resolutions in an unfolded, independent feed forward network for the different resolutions…", "…each layer is provided as a denoising autoencoder trained on a different scale and resolution of the image data (i.e., multiscale autoencoders)…The different layers or iterations are unfolded into a feed-forward network of multiscale autoencoders…", "…Nearly all or all filter coefficients are adjusted during training…", "…To generate the reconstructed output 203 (i.e., the denoised image the upscaled outputs of each scale are combined by summation block 223…", "…An intermediate output is reconstructed by combining the intermediate and low scale outputs by summation block 241…", "…traditional 2D CT denoising has been performed using filters of 17 by 17 pixels…", "…FIG. 4 depicts three iterations or cycles of a network of multiscale autoencoders unfolded into a feed-forward network…", "…At act 1002, a patient is scanned by a CT system to generate CT image data…", "…FIG. 11 illustrates a method for training a deep-learning based network for denoising medical images with multiscale sparse image representations…" Also, see at least Li, ¶ [0014, 0019, 0046, 0053, 0056, 0067], FIGS. 3 – 7).

Regarding dependent claim 16, Mentl modified by Li above teaches:
a prediction block configured to label a class having the highest value with pixels of an output image along a depth dimension of the final prediction map (See at least Mentl, ¶ [0007, 0009, 0026, 0036, 0043, 0044, 0046, 0050, 0061, 0066], FIGS. 1, 2, 6, 10 & 11, "…The deep-learnt multiscale network of filters including a cascade of trained sparse denoising autoencoders, with lower levels of the deep-learnt multiscale network for applying learnt filters to image data recursively downsampled from the CT image data and the resulting denoised image data at each scale is upsampled back to full resolution and summed to obtain a final denoised image CT data set…", "…The multiscale sparse image representations include layers of sparse denoising autoencoders having been trained with image data at different resolutions in an unfolded, independent feed forward network for the different resolutions…", "…each layer is provided as a denoising autoencoder trained on a different scale and resolution of the image data (i.e., multiscale autoencoders)…The different layers or iterations are unfolded into a feed-forward network of multiscale autoencoders…", "…Nearly all or all filter coefficients are adjusted during training…", "…To generate the reconstructed output 203 (i.e., the denoised image the upscaled outputs of each scale are combined by summation block 223…", "…An intermediate output is reconstructed by combining the intermediate and low scale outputs by summation block 241…", "…traditional 2D CT denoising has been performed using filters of 17 by 17 pixels…", "…FIG. 4 depicts three iterations or cycles of a network of multiscale autoencoders unfolded into a feed-forward network…", "…At act 1002, a patient is scanned by a CT system to generate CT image data…", "…FIG. 11 illustrates a method for training a deep-learning based network for denoising medical images with multiscale sparse image representations…" Also, see at least Li, ¶ [0014, 0019, 0046, 0053, 0056, 0067], FIGS. 3 – 7).

Regarding dependent claim 17, Mentl modified by Li above teaches:
An image segmentation program that is stored in a computer-readable recording medium to execute any one of the methods of claim 1 in combination with a hardware (See at least Mentl, ¶ [0007, 0009, 0026, 0036, 0043, 0044, 0046, 0050, 0061, 0066], FIGS. 1, 2, 6, 10 & 11, "…The deep-learnt multiscale network of filters including a cascade of trained sparse denoising autoencoders, with lower levels of the deep-learnt multiscale network for applying learnt filters to image data recursively downsampled from the CT image data and the resulting denoised image data at each scale is upsampled back to full resolution and summed to obtain a final denoised image CT data set…", "…The multiscale sparse image representations include layers of sparse denoising autoencoders having been trained with image data at different resolutions in an unfolded, independent feed forward network for the different resolutions…", "…each layer is provided as a denoising autoencoder trained on a different scale and resolution of the image data (i.e., multiscale autoencoders)…The different layers or iterations are unfolded into a feed-forward network of multiscale autoencoders…", "…Nearly all or all filter coefficients are adjusted during training…", "…To generate the reconstructed output 203 (i.e., the denoised image the upscaled outputs of each scale are combined by summation block 223…", "…An intermediate output is reconstructed by combining the intermediate and low scale outputs by summation block 241…", "…traditional 2D CT denoising has been performed using filters of 17 by 17 pixels…", "…FIG. 4 depicts three iterations or cycles of a network of multiscale autoencoders unfolded into a feed-forward network…", "…At act 1002, a patient is scanned by a CT system to generate CT image data…", "…FIG. 11 illustrates a method for training a deep-learning based network for denoising medical images with multiscale sparse image representations…" Also, see at least Li, ¶ [0014, 0019, 0046, 0053, 0056, 0067], FIGS. 3 – 7).















Allowable Subject Matter
Dependent claims 8 and 12 – 14 are objected to as being allowable – including all of the limitations of their base claim(s) and any intervening and/or dependent claims, if re-written in independent form.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kim Vu can be reached on (571) 272 -3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666